DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 10/18/2018, in which claims 3, 6, 9, 11 and 12 were amended.  Claims 1-15 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/2021 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.
Claims 1-6 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Receipt of information disclosure statements, filed on 1/18/2019, 4/22/2019, 4/24/2019, 5/16/2019, 6/7/2019, 10/8/2019, 3/19/2020, 10/28/2020, 3/18/2021, 4/7/2021, 4/29/2021, 5/24/2021, 6/14/2021, 6/29/2021 and 8/9/2021, is acknowledged.  The signed and initialed PTO 1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in Figure 3. Required response –
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 

Specification
	The substitute specification filed 8/24/2020 has been entered.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 22, line 11 of the substitute specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. The claim recites the abbreviation PmCDA1.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Page 3, line 23 indicates that PmCDA1 is the abbreviation for Petromyzon marinus cytosine deaminase 1.  
2. The phrase “introducing a complex wherein a nucleic acid sequence-recognizing module that specifically binds to a target nucleotide sequence in a given double-stranded DNA and PmCDA1 are bonded” should be amended to recite “introducing a complex comprising a nucleic acid-sequence-recognizing module that specifically binds to a target nucleotide sequence in the targeted site of a double-stranded DNA bonded to Petromyzon marinus cytosine 
3. The claim recites the abbreviation CRISPR-Cas.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  The specification discloses that CRISPR is the abbreviation for Clustered regularly interspaced short palindromic repeats (page 2, lines 14-15), and Cas is the abbreviation for CRISPR-associated (page 2, line 17).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in that the metes and bounds of the phrase “introducing a complex” are unclear.  The phrase is unclear in that it is unclear whether one is required to introduce a protein or whether the phrase reads on the introduction of nucleic acid encoding the complex.  The specification defines the term “complex” as encompassing, and not limited to, “one constituted of multiple molecules, but also one having a nucleic acid sequence-recognizing 
Claims 2-6 depend from claim 1 and are rejected for the same reasons applied to claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For the purposes of this rejection, claim 1 is interpreted as requiring the introduction of a complex comprising a protein to the cell according to page 11, lines 3-7 of the substitute specification.  Claim 6 depends from claim 1 and recites, “wherein the double-stranded DNA is contacted with the complex by introducing a nucleic acid encoding the complex into a cell having the double-stranded DNA.”  Claim 6 substitutes the introduction of a complex comprising protein with a complex comprising nucleic acid.  Thus, claim 6 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing a complex comprising Petromyzon marinus cytosine deaminase 1 (PmCDA1), wherein the Cas protein is selected from the group consisting of Cas9 and Cpf1, and guide RNA for binding to the target nucleotide sequence, or introducing nucleic acid encoding a complex comprising Cas protein bonded to Petromyzon marinus cytosine deaminase 1 (PmCDA1), wherein the Cas protein is selected from the group consisting of Cas9 and Cpf1, and guide RNA for binding to the target nucleotide sequence, does not reasonably provide enablement for the complex without guide RNA, and the complex wherein the nucleic acid sequence-recognizing molecule is any other CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, or wherein said Cas is deficient in two DNA cleavage abilities.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method of modifying a targeted site of a double-stranded DNA in a cell.  The method comprises “introducing a complex wherein a nucleic acid sequence-recognizing module that specifically binds to a target nucleotide sequence in a given double-stranded DNA and PmCDA1 are bonded, into a cell containing the double-stranded DNA, and culturing the cell at a low temperature at least temporarily to convert one or more nucleotides in the targeted site to other one or more nucleotides or delete one or more 
	Breadth of the claims: The claims broadly encompass any Cas protein from any CRISPR-Cas system, where the Cas protein is present in a complex with or without guide RNA, such that the Cas protein must be able to function as “a nucleic acid sequence-recognizing module that specifically binds to a target nucleic acid sequence in a given double-stranded DNA” in a cell.  The protein must bind “without cleaving at least one strand of said double-stranded DNA in the targeted site.”  Thus, CRISPR-Cas systems that do not normally function as DNA endonucleases naturally have any potential DNA cleavage abilities inactivated will fall within the scope of what is claimed.   Furthermore, any CRISPR-Cas systems that have at least one DNA cleavage activity will also fall within the scope of the claim.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification teaches that CRISPR- (Clustered regularly interspaced short palindromic repeats) Cas (CRISPR-associated) proteins are part of an acquired immune system present in eubacteria and archaebacteria (e.g., paragraph [0002]).  The specification teaches that the prior art has previously made use of CRISPR-Cpf1 and CRISPR-Cas9 proteins in genome editing (e.g., paragraphs [0035]-[0036]).  Further, the specification teaches mutations in Cpf1 and Cas9, which can be used to inactivate nuclease activity (e.g., paragraphs [0036] and [0083]).  The specification teaches that each of Cpf1 and Cas9 function with a guide RNA to target a nucleotide sequence in double-stranded DNA, and it is the guide RNA that recognizes the double-stranded sequence (e.g., paragraphs [0064]-[0072] and [0075]; Fig. 1).
	Example 1 makes use of plasmid encoding fusion proteins comprising Cas9 with one or both nuclease domains inactivated (i.e., nCas9 and dCas9, respectively), and PmCDA1, along with guide RNA, which targets the sequence of SEQ ID NO: 7.  The plasmid construct used in Example 1 is shown in Figure 1.  
	The specification does not teach the use of any Cas9 or Cpf1 protein without a guide RNA for binding to a target nucleotide sequence.  The specification does not teach the use of any other CRISPR-Cas system that functions without cleaving at least one strand of a double-stranded DNA in a cell. 
	Predictability and state of the art: Makarova et al (Nature Reviews. Microbiology. Vol. 13, No. 11, pages 722-736, Epub September 28, 2015) teach that there are two different classes of CRISPR-Cas proteins (e.g., Fig. 1).  The Class 1 Cas proteins have a variety of different functions.  For example, Cas6 functions to cleave RNA in pre-crRNA processing (e.g., Box 1; Fig. 1).  One would have recognized that the Cas6 protein is part of a CRISPR-Cas system that 
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the full scope of the claimed invention. First, one would be required to determine how to make and use a CRISPR-Cas system comprising Cas9 or Cpf1, with one or both nuclease domains inactivated, to specifically bind to a target nucleotide sequence in double-stranded DNA of a cell without the use of a guide RNA.  Both the specification and prior art teach that Cas9 and Cpf1 function as RNA-guided proteins.  Without the RNA guide, one would 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-6 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al (Science, Vol. 353, No. 6305, aaf8729, Epub August 4, 2016, printed as pages 1-8, including pages 1/35-35/35 of Supplementary Materials; see the entire reference).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as reading upon “introducing a nucleic acid encoding the complex” as recited in dependent claim 6.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Nishida et al teach a method comprising introducing, into a mammalian cell (claims 3-5), a nucleic acid encoding a complex comprising a CRISPR-Cas9 system, where PmCDA1 is bonded to either dCas9 (claims 1, 2 and 6) or nCas9 (claims 1 and 6), and culturing the mammalian cell at 25°C (claims 4 and 5) (e.g., Fig. 1).  The general culture temperature for the mammalian cells is 37°C (e.g., page 7, paragraph bridging left and middle columns).  Thus, 25°C is a low temperature (claims 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (Science, Vol. 353, No. 6305, aaf8729, Epub August 4, 2016, printed as pages 1-8, including pages 1/35-35/35 of Supplementary Materials; see the entire reference) in view of Ramakrishna et al (Genome Research, Vol. 24, pages 1020-1027, April 2014, including pages 1-11 of Supplemental Information; see the entire reference).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as requiring the introduction of a protein as defined at page 11, lines 3-7.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Nishida et al teach a method comprising introducing, into a mammalian cell (claims 3-5), a plasmid nucleic acid encoding a complex comprising a CRISPR-Cas9 system, where PmCDA1 is bonded to either dCas9 (claims 1, 2 and 6) or nCas9 (claims 1 and 6), and culturing the mammalian cell at 25°C (claims 4 and 5) (e.g., page 6, left column, Materials and methods: DNA manipulation; Fig. 1).  The general culture temperature for the mammalian cells is 37°C (e.g., page 7, paragraph bridging left and middle columns).  Thus, 25°C is a low temperature (claims 1-6).
Nishida et al do not teach introducing the complex by introducing the (d/n)Cas9-PmCDA1 fusion protein to the mammalian cell.
Ramakrishna et al teach that Cas9 protein and guide RNA can be introduced directly into cells in place of plasmid delivery of the CRISPR/Cas system components (e.g., Abstract; page 1026, Cas9-m9R protein and sgRNA:9R treatments; page 1023, right column, last full paragraph).  Ramakrishna et al teach that delivery of the Cas9 protein and guide RNA leads to efficient gene disruptions with reduced off-target mutations relative to plasmid transfections, concerns regarding the integration of plasmid DNA into the host genome, and concerns regarding unwanted immune responses caused by plasmid bacterial sequences (e.g., Abstract; paragraph bridging pages 1023-1024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishida et al to substitute the delivery of the plasmid taught by Nishida et al with the delivery of Cas9 protein and guide RNA as taught by Ramakrishna et al.  Both Nsihida et al and Ramakrishna et al teach it is within the ordinary skill in the art to use a plasmid to deliver the components of the CRISPR-Cas9 system, and Ramakrishna et al specifically teach the substitution of plasmid delivery with protein/guide RNA delivery genome editing with the CRISPR-Cas9 system.  Thus, one would have had an expectation of success in making such a substitution.  


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2015/0166980 A1, cited as reference AI on an IDS filed 1/18/2019; see the entire reference) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753) and Zhao et al (WO 2016/069283 A1; see the entire reference).
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as reading upon “introducing a nucleic acid encoding the complex” as recited in dependent claim 6.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4 and 6, Liu et al teach methods of targeted nucleic acid editing comprising contacting a DNA molecule with (a) a fusion protein comprising a nuclease-inactive Cas9 domain (i.e., deficient in two DNA cleavage abilities) and a deaminase domain; and (b) an sgRNA targeting the fusion protein of (a) to a target nucleotide sequence of the DNA strand, wherein the DNA molecule is contacted with the fusion protein and the sgRNA in an amount effective and under conditions suitable for the deamination of a nucleotide base (e.g., paragraphs [0009] and [0037]).  Liu et al teach the method where the deaminase is a cytidine deaminase 
Liu et al do not teach the method where the cytidine deaminase is Petromyzon marinus cytosine deaminase 1 (PmCDA1).  Liu et al do not teach the method where the human cell is cultured at a low temperature of 20°C to 35°C at least temporarily.
Lada et al teach that Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is involved in generation of antibody analogs in jawless fish (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph).  Lada et al teach that PmCDA1 is highly mutagenic in haploid yeast, which is a standard genetic system for studying mutagenesis (e.g., paragraph bridging pages 4-5).  Lada et al teach that PmCDA1 is also highly mutagenic in diploid yeast strains with a disrupted gene encoding uracil-DNA-glycosylase (Ung- (e.g., paragraph bridging pages 4-5; Table 1).  Lada et al teach that PmCDA1 is also mutagenic in bacteria (e.g., paragraph bridging pages 38-39; page 40; Table 1).  Experiments in yeast comparing different cytidine deaminases, including rAPOBEC1 and PmCDA1, demonstrated that PmCDA1 was strongly mutagenic in both the Ung+ and Ung- background (e.g., page 40; Table 2).  PmCDA1 was more mutagenic than rAPOBEC1 (e.g., Table 2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the Petromyzon marinus cytidine deaminase (PmCDA1) taught by Lada et al as the cytidine deaminase of the fusion protein, because Liu et al teach it is within the ordinary skill in the art to use a variety of different cytidine deaminases for targeted editing, and Lada et al teach that PmCDA1 is capable of editing genomic DNA.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Liu et al teach it is within the skill of the art to use human cells for editing with the nuclease-deficient Cas9-cytidine deaminase fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing. 
One would have been motivated to use PmCDA1 as the cytidine deaminase in order to receive the expected benefit of using a cytidine deaminase that is capable of editing a wider range of sequences at a higher mutagenic rate as taught by Lada et al.  Furthermore, one would .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2015/0166980 A1, cited as reference AI on an IDS filed 1/18/2019; see the entire reference) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753) and Zhao et al (WO 2016/069283 A1; see the entire reference) as applied to claims 1-4 and 6 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Liu et al, Lada et al, and Zhao et al are described above and applied as before.
Liu et al, Lada et al, and Zhao et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Liu et al, Lada et al, and Zhao et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2015/0166980 A1, cited as reference AI on an IDS filed 1/18/2019; see the entire reference) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753), Zhao et al (WO 2016/069283 A1; see the entire reference), and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference).

The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4, Liu et al teach methods of targeted nucleic acid editing comprising contacting a DNA molecule with (a) a fusion protein comprising a nuclease-inactive Cas9 domain (i.e., deficient in two DNA cleavage abilities) and a deaminase domain; and (b) an sgRNA targeting the fusion protein of (a) to a target nucleotide sequence of the DNA strand, wherein the DNA molecule is contacted with the fusion protein and the sgRNA in an amount effective and under conditions suitable for the deamination of a nucleotide base (e.g., paragraphs [0009] and [0037]).  Liu et al teach the method where the deaminase is a cytidine deaminase (e.g., paragraphs [0025] and [00307]).  Liu et al teach the application of the method to editing DNA in cells (e.g., paragraphs [0037] and [0093]).  Liu et al teach that a number of different deaminases are suitable for use in the method (e.g., paragraphs [0058] and [0083]).  Liu et al teach that a human cell is contacted with an expression construct encoding a Cas9 deaminase protein and an appropriately designed sgRNA targeting the fusion protein to a mutation site in a PI3KCA gene, for example (e.g., paragraphs [0088] and [0093]; Examples 2-6).
Liu et al do not teach the method where the cytidine deaminase is Petromyzon marinus cytosine deaminase 1 (PmCDA1).  Liu et al do not teach the method where the human cell is cultured at a low temperature of 20°C to 35°C at least temporarily.  Liu et al do not teach introducing the nuclease deficient Cas9-cytidine deaminase fusion protein directly into the cells.
Lada et al teach that Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is involved in generation of antibody analogs in jawless fish (e.g., paragraph bridging pages 4-5; st full paragraph).  Lada et al teach that PmCDA1 is highly mutagenic in haploid yeast, which is a standard genetic system for studying mutagenesis (e.g., paragraph bridging pages 4-5).  Lada et al teach that PmCDA1 is also highly mutagenic in diploid yeast strains with a disrupted gene encoding uracil-DNA-glycosylase (Ung- (e.g., paragraph bridging pages 4-5; Table 1).  Lada et al teach that PmCDA1 is also mutagenic in bacteria (e.g., paragraph bridging pages 38-39; page 40; Table 1).  Experiments in yeast comparing different cytidine deaminases, including rAPOBEC1 and PmCDA1, demonstrated that PmCDA1 was strongly mutagenic in both the Ung+ and Ung- background (e.g., page 40; Table 2).  PmCDA1 was more mutagenic than rAPOBEC1 (e.g., Table 2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells for the purpose of genome editing (e.g., Abstract).  Kim et al teach the delivery of purified Cas9 protein complexed with guide RNA to human cells via electroporation (e.g., page 1016, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the Petromyzon marinus cytidine deaminase (PmCDA1) taught by Lada et al as the cytidine deaminase of the fusion protein, because Liu et al teach it is within the ordinary skill in the art to use a variety of different cytidine deaminases for targeted editing, and Lada et al teach that PmCDA1 is capable of editing genomic DNA.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Liu et al teach it is within the skill of the art to use human cells for editing with the nuclease-deficient Cas9-cytidine deaminase fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to substitute the delivery of nucleic acid to the cells with the delivery of Cas9 protein and guide RNA directly to the cells as taught by Kim et al.  Liu et al, Zhao et al and Kim et al teach it is within the skill of the art to deliver a CRISPR-Cas9 system to human cells for editing, and Kim et al specifically teach the substitution of nucleic acid delivery via plasmid with the delivery of 
One would have been motivated to use PmCDA1 as the cytidine deaminase in order to receive the expected benefit of using a cytidine deaminase that is capable of editing a wider range of sequences at a higher mutagenic rate as taught by Lada et al.  Furthermore, one would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.  Moreover, one would have been motivated to substitute the delivery of Cas9 protein fusion and guide RNA for the delivery of nucleic acid in order to achieve the benefit of avoiding integration of the delivered nucleic acid into the genome of the cell and to more efficiently introduce the Cas9 fusion protein and guide RNA into hard-to-transfect cells as taught by Kim et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2015/0166980 A1, cited as reference AI on an IDS filed 1/18/2019; see the entire reference) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753), Zhao et al (WO 2016/069283 A1; see the entire reference), and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire  as applied to claims 1-4 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Liu et al, Lada et al, Zhao et al and Kim et al are described above and applied as before.
Liu et al, Lada et al, Zhao et al, and Kim et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Liu et al, Lada et al, Zhao et al, and Kim et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.

s 1-4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as reading upon “introducing a nucleic acid encoding the complex” as recited in dependent claim 6.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4 and 6, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex 
Nishida et al do not teach the method where the mammalian cell is cultured at a low temperature at least temporarily.
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include 
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference) as applied to claims 1-4 and 6 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Nishida et al and Zhao et al are described above and applied as before.
Nishida et al and Zhao et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it 
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al and Zhao et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and .

  Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as requiring the introduction of a protein as defined at page 11, lines 3-7.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex comprising a nucleic acid sequence-recognizing module that specifically binds to the target nucleotide sequence in the double stranded DNA and a nucleic acid base converting enzyme linked thereto as a fusion protein (e.g., paragraph bridging columns 5-6; column 8, lines 37-39).  Nishida et al teach the method where the nucleic acid base converting enzyme is PmCDA1 (e.g., column 6, line 52 to column 7, line 4).  Nishida et al teach the method where the nucleic acid sequence-recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, specifically SpCas9 D10A, SpCas9 H840A, or SpCas9 D10A/H840A (e.g., column 7, lines 26-29; column 14, lines 4-21).  Nishida et al teach the method where a nucleic acid encodes the fusion protein, and the nucleic acid is introduced into the cell, where the cell is a mammalian cell, such as a human cell (e.g., column 14, line 46 to column 15, line 20; column 11, lines 26-34; column 12, lines 8-12).  

Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells for the purpose of genome editing (e.g., Abstract).  Kim et al teach the delivery of purified Cas9 protein complexed with guide RNA to human cells via electroporation (e.g., page 1016, paragraph bridging columns).  Kim et al teach that the direct delivery of Cas9 and guide RNA to cultured human cells avoids unwanted integration of DNA segments derived from plasmids encoding Cas9 and guide RNA into the genome (e.g., Abstract; page 1012, right column, full paragraph).  Further, Kim et al teach that delivery of the Cas9 protein and guide RNA directly to cells is at least two-fold more efficient than plasmid transfection in hard-to-transfect primary cells (e.g., paragraph bridging pages 1013-1014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Nishida et al teach it is within 
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.  Furthermore, one would have been motivated to substitute the delivery of Cas9 protein fusion and guide RNA for the delivery of nucleic acid in order to achieve the benefit of avoiding integration of the delivered nucleic acid into the genome of the cell and to more efficiently introduce the Cas9 fusion protein and guide RNA into hard-to-transfect cells as taught by Kim et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012- as applied to claims 1-4 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Nishida et al, Zhao et al and Kim et al are described above and applied as before.
Nishida et al, Zhao et al and Kim et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al, Zhao et al and Kim et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1, cited as reference BA on an IDS filed 1/18/2019), as evidenced by Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) as the English language translation of WO 2015/133554 A1, in view of Zhao et al (WO 2016/069283 A1; see the entire reference).  All numbering for Nishida et al refers to the ‘123 patent as the English language translation.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as reading upon “introducing a nucleic acid encoding the complex” as recited in dependent claim 6.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4 and 6, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex comprising a nucleic acid sequence-recognizing module that specifically binds to the target nucleotide sequence in the double stranded DNA and a nucleic acid base converting enzyme linked thereto as a fusion protein (e.g., paragraph bridging columns 5-6; column 8, lines 37-39).  Nishida et al teach the method where the nucleic acid base converting enzyme is PmCDA1 (e.g., column 6, line 52 to column 7, line 4).  Nishida et al teach the method where the nucleic acid sequence-recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, specifically SpCas9 D10A, SpCas9 H840A, or SpCas9 D10A/H840A (e.g., column 7, lines 26-29; column 14, lines 4-21).  Nishida et al teach the 
Nishida et al do not teach the method where the mammalian cell is cultured at a low temperature at least temporarily.
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Nishida et al teach it is within the skill of the art to use human cells for editing with the mutant Cas9-PmCDA1 fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing. 
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1, cited as reference BA on an IDS filed 1/18/2019), as evidenced by Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) as the English language translation of WO 2015/133554 A1, in view of Zhao et al (WO 2016/069283 A1; see the entire reference) as applied to claims 1-4 and 6 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Nishida et al and Zhao et al are described above and applied as before.
Nishida et al and Zhao et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al and Zhao et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the .

  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1, cited as reference BA on an IDS filed 1/18/2019), as evidenced by Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) as the English language translation of WO 2015/133554 A1, in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference).  All numbering for Nishida et al refers to the ‘123 patent as the English language translation.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as requiring the introduction of a protein as defined at page 11, lines 3-7.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex comprising a nucleic acid sequence-recognizing module that specifically binds to the target nucleotide sequence in the double stranded DNA and a nucleic acid base converting enzyme linked thereto as a fusion protein (e.g., paragraph bridging columns 5-6; column 8, lines 37-39).  Nishida et al teach the method where the nucleic acid base converting enzyme is PmCDA1 (e.g., 
Nishida et al do not teach the method where the mammalian cell is cultured at a low temperature at least temporarily.  Nishida et al do not teach introducing the nuclease deficient Cas9-cytidine deaminase fusion protein directly into the cells.
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells for the purpose of genome editing (e.g., Abstract).  Kim et al teach the delivery of purified Cas9 protein complexed with guide RNA to human cells via electroporation (e.g., page 1016, paragraph bridging columns).  Kim et al teach that the direct delivery of Cas9 and guide RNA to cultured human cells avoids unwanted integration of DNA segments derived from plasmids 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Nishida et al teach it is within the skill of the art to use human cells for editing with the mutant Cas9-PmCDA1 fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to substitute the delivery of nucleic acid to the cells with the delivery of Cas9 protein and guide RNA directly to the cells as taught by Kim et al.  Nishida et al and Zhao et al teach it is within the skill of the art to deliver a CRISPR-Cas9 system to human cells for editing, and Kim et al specifically teach the substitution of nucleic acid delivery via plasmid with the delivery of purified Cas9 protein complexed with guide RNA for the same purpose.  Thus, one would have had a reasonable expectation of success in making such a substation.
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.  Furthermore, one would have been motivated to substitute the delivery of Cas9 protein fusion and guide RNA for the delivery of nucleic acid in order to achieve the benefit of avoiding integration of the delivered nucleic acid into the genome .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1, cited as reference BA on an IDS filed 1/18/2019), as evidenced by Nishida et al (US Patent No. 10,655,123 B2; see the entire reference) as the English language translation of WO 2015/133554 A1, in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference) as applied to claims 1-4 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Nishida et al, Zhao et al and Kim et al are described above and applied as before.
Nishida et al, Zhao et al and Kim et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al, Zhao et al and Kim et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian .

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (US Patent Application Publication No. 2020/0248174 A1; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference).  All numbering for Nishida et al refers to the ‘123 patent as the English language translation.
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as reading upon “introducing a nucleic acid encoding the complex” as recited in dependent claim 6.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4 and 6, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex comprising a nucleic acid sequence-recognizing module that specifically binds to the target nucleotide sequence in the double stranded DNA and a nucleic acid base converting enzyme linked thereto as a fusion protein (e.g., paragraphs [0019]-[0035] and [0057]).  Nishida et al teach the method where the nucleic acid base converting enzyme is PmCDA1 (e.g., paragraphs [0063] and [0115]).  Nishida et al teach the method where the nucleic acid sequence-recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, specifically SpCas9 D10A, SpCas9 H840A, or SpCas9 D10A/H840A (e.g., paragraphs [0065] and [0121]).  Nishida et al teach the method where a nucleic acid encodes the fusion protein, and the nucleic acid is introduced into the cell, where the cell is a mammalian cell, such as a human cell (e.g., paragraphs [0104]-[0105] and [0126]).
Nishida et al do not teach the method where the mammalian cell is cultured at a low temperature at least temporarily.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Nishida et al teach it is within the skill of the art to use human cells for editing with the mutant Cas9-PmCDA1 fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing. 
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (US Patent Application Publication No. 2020/0248174 A1; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference) as applied to claims 1-4 and 6 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for .
The combined teachings of Nishida et al and Zhao et al are described above and applied as before.
Nishida et al and Zhao et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al and Zhao et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.

  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (US Patent Application Publication No. 2020/0248174 A1; see the entire reference) in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome .
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
For the purposes of this rejection, the phrase “introducing a complex” is interpreted as requiring the introduction of a protein as defined at page 11, lines 3-7.
The term “low temperature” is defined as “a temperature lower than the general culture temperature for cell proliferation in cell culture.”  See page 11, lines 12-14.
Regarding claims 1-4, Nishida et al teach a method of modifying a targeted site of a double stranded DNA by converting the target nucleotide sequence and nucleotides in the vicinity thereof in the double stranded DNA to other nucleotides, without cleaving at least one strand of a the double stranded DNA to be modified, comprising contacting a complex 
Nishida et al do not teach the method where the mammalian cell is cultured at a low temperature at least temporarily.  Nishida et al do not teach introducing the nuclease deficient Cas9-cytidine deaminase fusion protein directly into the cells.
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells for the purpose of genome editing (e.g., Abstract).  Kim et al teach the delivery of purified Cas9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to include the transient, mild hypothermia of 1 day culture at 32°C, because Nishida et al teach it is within the skill of the art to use human cells for editing with the mutant Cas9-PmCDA1 fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Nishida et al to substitute the delivery of nucleic acid to the cells with the delivery of Cas9 protein and guide RNA directly to the cells as taught by Kim et al.  Nishida et al and Zhao et al teach it is within the skill of the art to deliver a CRISPR-Cas9 system to human cells for editing, and Kim et al specifically teach the substitution of nucleic acid delivery via plasmid with the delivery of purified Cas9 protein complexed with guide RNA for the same purpose.  Thus, one would have had a reasonable expectation of success in making such a substation.
One would have been motivated to temporarily culture the cells at 32°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Nishida et al (US Patent Application Publication No. 2020/0248174 A1; see the entire reference)  in view of Zhao et al (WO 2016/069283 A1; see the entire reference) and Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference) as applied to claims 1-4 above, and further in view of Doyon et al (US Patent No. 8,772,008 B2; see the entire reference), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005; see the entire reference).
The combined teachings of Nishida et al, Zhao et al and Kim et al are described above and applied as before.
Nishida et al, Zhao et al and Kim et al do not teach the method where the low temperature is 25°C.
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 
Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).
Routine optimization of the culture temperature of the combined teachings of Nishida et al, Zhao et al and Kim et al, or more specifically the cold shock conditions of Zhao et al, would have led to the claimed temperature of 25°C because Zhao et al teaches the use of mild .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of copending Application No. 15/779,120 (hereinafter the ‘120 application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method of modifying a targeted site of a double stranded DNA in a cell.  The claims of the ‘120 application are narrower in scope in that they limit the cell to a monocot cell, wherein the monocot is rice.  Claim 2 of the ‘120 application is drawn to the step of “contacting a complex wherein a nucleic acid sequence-recognizing module 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, a Notice of Allowability has been mailed in the ‘120 application.  Once the ‘120 application issues as a patent, the claims will be 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,655,123 B2 (hereinafter the ‘123 patent) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753), Zhao et al (WO 2016/069283 A1; see the entire reference), Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference), Doyon et al (US Patent No. 8,772,008 B2), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method of modifying a targeted site of a double stranded DNA.  Claim 1 of the ‘123 patent is narrower in scope than the instant claims in that it specifically required contacting the double stranded DNA with a CRISPR-Cas system comprising (i) a Cas9 D10A mutant nickase protein linked to a nucleic acid base converting enzyme that is a deaminase, and (2) a guide RNA that comprises a nucleotide sequence Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is highly mutagenic and active in many cell types including lamprey, haploid yeast, diploid yeast, and bacteria (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph; pages 38-39; page 40; Tables 1-2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).  Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).  Thus, it would have been obvious to use PmCDA1 
The claims of the '123 patent do not specify that the mammalian cells are cultured at a temperature of 25°C.  However, Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).  Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced st full paragraph).  Routine optimization of the culture temperature of method of the ‘123 patent would have led to the instant claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.
If the instant claims are interpreted as requiring the delivery of protein to the cell, Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells by electroporation for the purpose of genome editing (e.g., Abstract; page 1016, paragraph bridging columns).  Kim et al teach that the direct delivery of Cas9 and guide RNA to cultured human cells avoids unwanted integration of DNA segments derived from plasmids encoding Cas9 and guide RNA into the genome, and allows more efficient delivery of the components to hard-to-transfect cells as compared to plasmid DNA (e.g., Abstract; page 1012, right column, full paragraph; paragraph bridging pages 1013-1014).  It would have been obvious to one to modify the method of the ‘123 patent to require delivery of the protein and guide RNA directly to the .

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/838,960 (hereinafter the ‘960 application) in view of Lada ( Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753), Zhao et al (WO 2016/069283 A1; see the entire reference), Kim et al (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Research, Vol. 24, pages 1012-1019, April 2, 2014, including pages 1-7 of supplemental information; see the entire reference), Doyon et al (US Patent No. 8,772,008 B2), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method of modifying a targeted site of a double stranded DNA.  The claims of the ‘960 application require the following steps: contacting said double stranded DNA with at least one complex which comprises (i) a nucleic acid base converting enzyme linked to (ii) a nucleic acid sequence-recognizing module that specifically Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is highly mutagenic and active in many cell types including lamprey, haploid yeast, diploid yeast, and bacteria (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph; pages 38-39; page 40; Tables 1-2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).  Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed 
The claims of the ‘960 application do not specify that the mammalian cells are cultured at a temperature of 25°C.  However, Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).  Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).  Routine optimization of the culture temperature of method of the ‘123 patent would have led to the instant claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.
If the instant claims are interpreted as requiring the delivery of protein to the cell, Kim et al teach the delivery of purified Cas9 complexed with guide RNA to human cells by electroporation for the purpose of genome editing (e.g., Abstract; page 1016, paragraph bridging columns).  Kim et al teach that the direct delivery of Cas9 and guide RNA to cultured human cells avoids unwanted integration of DNA segments derived from plasmids encoding Cas9 and guide RNA into the genome, and allows more efficient delivery of the components to hard-to-.
This is a provisional nonstatutory double patenting rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Remy et al. Efficient gene targeting by homology-directed repair in rat zygotes using TALE nucleases. Genome Research. Vol. 24, pages 1371-1383, July 2, 2014, including Supplemental Figures 1 and 2, printed as pages 1/2-2/2, and Supplemental Material, printed as pages 1/11-11/11. Remy et al teach that the efficiency of gene targeting by homology-directed repair after cleavage with a TALE nuclease is improved in rat zygotes by incubating the embryos at a lower temperature of 30°C (e.g., paragraph bridging pages 1372-1373).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699